DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 5-9 were rejected and 10-12 were allowed in Office Action mailed on 07/28/2021.
	Applicant filed a response and added claims 13-14. No amendments were entered. 
	Claims 5-14 are currently pending in the application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After further consideration and search, Applicant’s arguments filed on 10/07/2021 are persuasive. The “closest” prior art is Iwasaki reference however, such is commonly owned with respect to the present application.  Applicant statement (see page 5-6 of Applicant’s Arguments/Remarks filed on 10/07/2021) is sufficient to invoke the prior art exception under 35 U.S.C. 102(b)(2)(C). Since common ownership has been established, the subject matter disclosed in Iwasaki cannot be used in a rejection against the instant claims.  
Upon an updated search, a new reference, namely Amagai (U.S. Patent Application Publication 2011/0014512), came to the attention of the Examiner. The reference teaches a power generating element having a cell body (145) and electrode tabs (147, 148) extending 
As indicated previously, claims 10-12 were allowed over the prior art of record (see page 9, lines 1-10 of final Office Action mailed on 07/28/2021). The new reference, Amagai, does not teach the particulars as recited in independent claim 10, in particular, the limitations above which are included in claim 10 and the specifics of the housing portion including a restricting portion that contacts the outer edge of the sealing member to restrict a position of the outer edge, the restricting portion comprising a first protrusion that partially projects from a bottom surface of the housing portion and a second protrusion that partially projects from an inner-side surface of the housing portion.  
In light of the above, claims 5-14 are passed to issue. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723